STATE OF LOUISIANA

COURT OF APPEAL, FIRST CIRCUIT

 

CHRISTOPHER GARNER AND ALLEN NO. 2022 CW 0757
SMITH

VERSUS

RICHARD FARON, LOWE'S HOME SEPTEMBER 12, 2022
CENTERS, LLC, MARSH USA,

INC,

In Re: Richard Faron, Lowe's Home Centers, LLC, and National

Union Fire Insurance Company of

Pittsburgh, PA,

applying for supervisory writs, 19th Judicial District

Court, Parish of East Baton Rouge, No.

715-708.

 

BEFORE : WELCH, PENZATO, AND LANIER, JJ.
WRIT DENIED.
JEW

AHP
WIL

COURT OF APPEAL, FIRST CIRCUIT

AS)

DEPUTY CLERK OF COURT
FOR THE COURT